AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DrsTrucT                                    c"U'IVJ."\.          NOV 12 2019
                                                SOUTHERN DISTRICT OF CALIFORNI
               UNITED STATES OF AMERICA                                     AMENDED JUDG
                            V.
                    ZULMA RODRIGUEZ (I)
                                                                               Case Number:          3:19-CR-00829-AJB

                                                                            Daniel Martin Smith
                                                                            Defendant's Attorney
USM Number                           73930-298
igi Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
THE DEFENDANT:
IZI pleaded guilty to count(s)               One of the Information

D   was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section/ Nature of Offense                                                                  Count
     31:5332(A) and (B)- Bulk Cash Smuggling                                                               1




    The defendant is sentenced as provided in pag~ 2 through                           3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count( s)

D     Count(s)                                                         is         dismissed on the motion of the United States.
                  -----------'----
!ZI Assessment: $100.00 - Remitted

 D    NTAAssessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived            IZI Forfeiture pursuant to order filed        8/28/2019                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                              ON.ANTHONYJ.BATT
                                                                            UNITED STATES DIST
 .    '
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                  Zulma Rodriguez (I)                                                         Judgment - Page 2 of 4
     CASE NUMBER:                3: 19-CR-00829-AJB

                                                            PROBATION
The defendant is hereby sentenced to probation for a term of:
(3) years

                                                 MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663.A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    [;gj The   defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    •The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                             3:19-CR-00829-AJB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  Zulma Rodriguez ( 1)                                                                    Judgment - Page 3 of 4
  CASE NUMBER:                3: 19-CR-00829-AJB

                                       STANDARD CONDITIONS OF SUPERVISION
  As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
  These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
  supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
. and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendant), the. defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
    expected change.

 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
    time employment, unless the probatiori officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12.Jfthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to ·notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

  13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3: 19-CR-00829-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Zulma Rodriguez (I)                                                     Judgment - Page 4 of 4
CASE NUMBER:           3:19-CR-00829-AJB


                                SPECIAL CONDITIONS OF SUPERVISION



1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and comply
   with both United States and Mexican immigration laws.

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §.
   1030(e)(l )), other electronic communications or data. storage devices or media, or office, to a search conducted
   by a United States probation officer. Failure to submit to a search may be grounds for revocation of release.
   The offender must warn any other occupants that the premises may be subject to searches pursuant to this
   condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
   that the offender has violated a condition of his supervision and that the areas to be searched contain evidence
   ofthis violation. Any search must be conducted at a reasonable time and in a reasonable manner.

4. Court will allow travel to Southern District, Central District and District of Nevada. Nevada on a limited basis
   as directed by the Probation Officer.

                            ADDITIONAL CONDITION OF SUPERVISION

Be monitored for a period of SIX (6) MONTHS, with the location monitoring technology at the discretion of the
probation officer. The offender must abide by all technology requirements and must pay all or part of the costs of
participation in the location monitoring program, as directed by the court and/or the probation officer. 1n addition
to other court-imposed conditions of release, the offender's movement in the community must be restricted as
specified below:


(Home Detention}

You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities as preapproved by the probation officer.


  (Central District of California: Location Monitoring Condition):
   Participate for a period of six months in the home detention component of the Location Monitoring Program,
   which may include electronic monitoring, OPS, Alcohol monitoring, or other automated identification systems;
   the defendant shall observe all rules of such program, as directed by the Probation Officer. The defendant shall
   maintain a residential telephone line without devices and/or services that may interrupt the operation of the
   monitoring equipment, unless excused by the Probation Officer. The defendant shall pay costs oflocation
   monitoring to the contract vendor not to exceed the sum of$12.00 for each day of participation; the defendant
   shall provide payment and proof of payment as instructed.


                                                                                               3: 19-CR-00829-AJB
